Citation Nr: 0936570	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to January 9, 2006 for 
the grant of service connection for Waldenstrom's 
macroglobulinemia (also claimed as non-Hodgkin's Lymphoma) 
associated with Agent Orange exposure.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
Waldenstrom's macroglobulinemia (also claimed as non-
Hodgkin's Lymphoma) associated with Agent Orange exposure was 
received at the RO on January 9, 2006.

2.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for Waldenstrom's macroglobulinemia (also 
claimed as non-Hodgkin's Lymphoma) associated with Agent 
Orange exposure prior to January 9, 2006.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 9, 2006, for the grant of service connection for 
Waldenstrom's macroglobulinemia (also claimed as non-
Hodgkin's Lymphoma) associated with Agent Orange exposure 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA in April 2006.  
The appellant is challenging the effective date assigned 
following the grant of service connection for Waldenstrom's 
macroglobulinemia (also claimed as non-Hodgkin's Lymphoma).  
In Dingess, the U.S. Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  In any event, although the April 
2006 notice did not include notice of how effective dates are 
assigned, the Veteran was provided the law and regulation 
concerning effective dates in a January 2007 statement of the 
case, and it appears from his assertions that he has 
knowledge of them.  He has not alleged any prejudice 
resulting from defective VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Legal Criteria 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release. 38 U.S.C.A. § 5110(b)(1) (West 2002).  
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. See 38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

					Analysis 

The appellant has appealed the denial of an effective date 
earlier than January 9, 2006, for grant of service connection 
for Waldenstrom's macroglobulinemia (also claimed as non-
Hodgkin's Lymphoma) associated with Agent Orange exposure.  
After review of the evidence, the Board finds against the 
appellant's claim.  

Here, the evidence shows that the appellant's claim for 
service connection for Waldenstrom's macroglobulinemia (also 
claimed as non-Hodgkin's Lymphoma) associated with Agent 
Orange exposure was received on January 9, 2006.  The 
appellant was granted service connection for Waldenstrom's 
macroglobulinemia (also claimed as non-Hodgkin's Lymphoma) 
associated with Agent Orange exposure in a May 2006 rating 
decision.  He was assigned an effective date of January 9, 
2006, the date his claim was received by the RO.  

Based on the evidence presented, the Board finds that the 
effective date of the award for service connection for 
Waldenstrom's macroglobulinemia (also claimed as non-
Hodgkin's Lymphoma) associated with Agent Orange exposure is 
January 9, 2006, the date the appellant's claim for service 
connection was received by the RO.  Private medical records 
received in association with the January 2006 claim reflect 
that bone marrow biopsy in September 1998 showed markedly 
hypercellular marrow (greater than 95% cellular) showing 
extensive involvement by a non-Hodgkin's lymphoma of small B 
lymphocytes.  Subsequent private medical records show 
treatment for Waldenstrom's macroglobulinemia.  The appellant 
was afforded a VA compensation and pension examination in May 
2006.  He was diagnosed with Waldenstrom macrocytic anemia 
and it was noted that the appellant's symptoms began in 1998, 
at which time he had weakness and some nausea.  The January 
2007 VA compensation and pension examination also noted that 
the disease was diagnosed in 1998.  Although it appears that 
the appellant's disability was diagnosed in 1998, the record 
does not establish that there was an informal claim, formal 
claim, or written intent to file a claim for service 
connection for Waldenstrom's macroglobulinemia (also claimed 
as non-Hodgkin's Lymphoma) prior to January 9, 2006.  Review 
of the record reveals no documents that can be construed as a 
claim, informal claim or intent to file a claim for 
entitlement to service connection for Waldenstrom's 
macroglobulinemia prior to January 9, 2006.  While VA must 
interpret a claimant's submissions broadly, it is not 
required to conjure up issues not raised by a claimant.  

The Veteran contends that the effective date for service 
connection should be in May 2002 when he informed the VA that 
he had Waldenstrom's macroglobulinemia.  In support of his 
contention, he has submitted a copy of on online application 
for VA health benefits he completed in May 2002.  However, 
the Board cannot construe that document to be a claim, formal 
or informal, for service connection, and the document does 
not indicate an intention to apply for such benefit.  First, 
the form shows that the medical services requested were 
prescription drugs for Waldenstrom's macroglobulinemia.  No 
mention is made of any relationship to service.  Second, the 
form includes the Veteran's service dates but does not 
indicate that he served in Vietnam.  In fact, he answered 
"no" to the form question, "were you exposed to Agent 
Orange."  Therefore, this document does not indicate an 
intention to file a claim for an Agent Orange presumptive 
disease.  

The Board further notes that the appellant argues that an 
earlier effective date is warranted based on general 
equitable relief and under 38 U.S.C.A. § 501(a) and (b).  He 
argues that he received treatment starting in 2002 and that 
VA personnel failed to inform him that he could also apply 
for disability benefits at that time.  To the extent that the 
appellant seeks equitable relief, the Board notes that the 
Secretary of VA, in appropriate cases, has the authority to 
grant equitable relief.  However, the Board is without 
authority to grant benefits on an equitable basis.  The 
authority to award equitable relief under 38 U.S.C.A. § 
503(a) is committed to the discretion of the Secretary of VA, 
and the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's discretion.  See McCay 
v. Brown, 9 Vet. App. 183, 189 (1996).  The appellant is free 
to petition the VA Secretary for equitable relief.  
Accordingly, the claim is denied.  




ORDER

An effective date prior to January 9, 2006 for the grant of 
service connection for Waldenstrom's macroglobulinemia (also 
claimed as non-Hodgkin's Lymphoma) associated with Agent 
Orange exposure is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


